DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dakss et al. (Pub No US 2011/0271318). Hereinafter, referenced as Dakss.

Regarding claim 1, Dakss discloses a method of integrating out-of-band (OB) data with a media stream, comprising: 
receiving, via a first communication pathway (e.g. out of band path 142), separate from a second communication pathway (e.g. content transmission channel 140) via which the media stream is received, one or more timestamp notification requests (Paragraphs [0015] [0029]-[0031] figure 1; data distribution server 126 in headend 104 may distribute Interactive Television ITV event triggers over an out-of-band data path 142);
after receiving the one or more timestamp notification requests (e.g. triggers), transmitting a notification (e.g. retrieve ITV data) via the first communication pathway (e.g. out of band path 142) when a requested timestamp in the one or more timestamp notification requests matches a current timestamp of the media stream (Paragraphs [0015] [0031] figure 1; the ITV application running on the reception device may use the synchronized time of the triggers to retrieve and run time-based ITV events during the viewing of the content element. Wherein the ITV event information is also delivered out of band; paragraph [0027]); 
and receiving data in response to the notification (Paragraphs [0027] [0031] figure 1; receiving ITV event information).

Regarding claim 2, Dakss discloses the method of claim 1; moreover, Dakss discloses that the received data is display data (Paragraphs [0019] [0027] figure 1; presenting ITV event information, which may be graphics, text, etc.).

Regarding claim 3, Dakss discloses the method of claim 1; moreover, Dakss discloses performing an operation in accordance with the received data  (Paragraphs [0019] [0027] figure 1; presenting ITV event information, which may be graphics, text, etc.).

Regarding claim 4, Dakss discloses the method of claim 1; moreover, Dakss discloses that each timestamp notification request (e.g. triggers) comprises a request to send the notification when the requested timestamp matches the current timestamp of the media stream (Paragraphs [0015] [0031] figure 1; the ITV application running on the reception device may use the synchronized time of the triggers to retrieve and run time-based ITV events during the viewing of the content element. Wherein the ITV event information is also delivered out of band; paragraph [0027]).

Regarding claim 5, Dakss discloses the method of claim 1; moreover, Dakss discloses that the received data is OOB event metadata (OOB) data stream (Paragraphs [0015] [0029] [0031] figure 1; receiving ITV event information over out of band path 142).


Regarding claims 7 – 11, Dakss discloses all the limitations of claims 7 – 11; therefore, claims 7 – 11 are rejected for the same reasons stated in claims 1 – 5, respectively.

Regarding claims 13 – 17, Dakss discloses all the limitations of claims 13 – 17; therefore, claims 13 – 17 are rejected for the same reasons stated in claims 1 – 5, respectively.

Regarding claim 19, Dakss discloses the method of claim 1; moreover, Dakss discloses that the notification is transmitted via the first communication pathway (Paragraphs [0015] [0029] [0031] figure 1; retrieve ITV data over out of band path 142).

Regarding claim 20, Dakss discloses the method of claim 1; moreover, Dakss discloses that the data is received via the first communication pathway (Paragraphs [0015] [0029] [0031] figure 1; receiving ITV event information over out of band path 142).

Regarding claim 21, Dakss discloses the non-transitory computer-readable storage medium of claim 13; moreover, Dakss discloses that the one or more timestamp notification requests (e.g. triggers) are received during playing of the media stream (Paragraphs [0015] [0029] [0036] figures 1 and 3; receiving ITV triggers).

Regarding claim 22, Dakss discloses the non-transitory computer-readable storage medium of claim 13; moreover, Dakss discloses that the one or more timestamp notification requests (e.g. triggers) are initiated by a first party (e.g. headend 104) associated with a creator of media corresponding to the media stream (Paragraph [0030] figure 1; both the synchronization triggers and ITV event data are transmitted to the client by the headend system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dakss  in view of Nordhagen (Pub No US 2009/0055742). Hereinafter, referenced as Nordhagen.

Regarding claim 6, Dakss discloses the method of claim 1; moreover, Dakss discloses that the media stream is received from a first source (Paragraph [0030] figure 1; e.g. headend 104).
However, it is noted that Dakss is silent to explicitly disclose that the media stream is received from a first source and the received data is received from a second source.
Nevertheless, in a similar field of endeavor Nordhagen discloses that the media stream is received from a first source and the received data is received from a second source (Paragraphs [0023] [0024] [0036]; video media content and metadata may be distributed and accessed from separate sources 320a and 312).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dakss by specifically providing the elements mentioned above, as taught by Nordhagen, for the predictable result of implementing a distributed server scheme that reduces the probably of the entire distribution system going down, by isolating content distributors from each other.

Regarding claims 12 and 18, Dakss and Nordhagen disclose all the limitations of claims 12 and 18; therefore, claims 12 and 18 are rejected for the same reasons stated in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423